DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action has been changed in response to the amendment filed on 3/10/2021.  
Claims 2, 6, 10, 15, 19-21, 23, 34, 37, 38, 40 and 41 have been amended.  Claims 44 and 45 have been newly added.  

Allowable Subject Matter
Claims 2, 3, 5-25, 28, 31-35, 37-42, 44 and 45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 8/27/2020, was persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  
The closest prior art of record continues to be Sennett et al. (US-8,380,159) and Mears et al. (US-2006/0053465), however each differs from the independent claims as stated in the Reasons for Indicating Allowable Subject Matter in the office action dated 11/12/2020.   
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/Matthew C Sams/Primary Examiner, Art Unit 2646